Name: Commission Regulation (EEC) No 3496/92 of 3 December 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 12 . 92 Official Journal of the European Communities No L 357/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3496/92 of 3 December 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application Article 5 (3) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to Spain in the pigmeat sector and, pursuant to Article 8 of the same Regulation, to an adjustment of the monetary compensatory amounts applicable to Spain in the other sectors concerned, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regu ­ lation (EEC) No 2205/90 (*), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (*), as last amended by Regulation (EEC) No 3389/92 (4); Whereas Commission Regulation (EEC) No 3153/85 (5), as last amended by Regulation (EEC) No 3672/89 ('), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot ­ market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 25 November to 1 December 1992 for the Spanish peseta lead, pursuant to Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . the column headed 'Spain' in parts 1 , 2, 3 , 4, 5, 6, 7 and 8 of Annex I is replaced by that in Annex I hereto ; 2 . Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on 7 December 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 December 1992. For the Commission Ray MAC SHARRY Member ofthe Commission ( ») OJ No L 164, 24. 6. 1985, p. 6. O OJ No L 201 , 31 . 7. 1990, p. 9. (') OJ No L 153, 17 . 6. 1991 , p. 1 . O OJ No L 345, 26. 11 . 1992, p. 1 . O OJ No L 310, 21 . 11 . 1985, p. 4 . C) OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 357/2 Official Journal of the European Communities 7 . 12 . 92 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts \ Il L Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg - 0709 90 60 1 738,79 0712 90 19 1 738,79 1001 10 10 2 348,98 1001 10 90 2 348,98 1001 90 91 1 738,79 1001 90 99 1 738,79 1002 00 00 1 651,99 1003 00 10 1 651,99 1003 00 90 1 651,99 1004 00 10 1 585,91 1004 00 90 1 585,91 1005 10 90 1 738,79 1005 90 00 1 738,79. 1007 00 90 1 651,99 1008 20 00 1 651,99 1101 00 00 2 108,07 1102 10 00 1 986,54 1102 20 10 2 434,31 1102 20 90 782,46 1102 90 10 1 685,03 1102 90 30 1 617,63 1102 90 90 11-1 7285 1 685,03 11-1 7286 1 685,03 1103 11 10 2 996,25 1103 11 90 2 276,72 1103 12 00 2 220,27 1103 13 10 11-2 2 521,25 1103 13 90 1 773,57 1103 19 10 1 685,03 1103 19 30 2 312,78 1103 19 90 11-1 7285 1 685,03 11-1 7286 1 685,03 1103 21 00 1 773,57 1103 29 10 1 685,03 1103 29 20 1 685,03 1103 29 30 1 617,63 1im?9 4r) 1 773.57 Official Journal of the European Communities No L 357/37 . 12 . 92 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain \ DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg - 1103 29 90 11-1 7285 1 685,03 11-1 7286 1 685,03 1104 11 10 1 685,03 1104 11 90 2 312,78 1104 12 10 1617,63 1104 1290 2854,63 1104 19 10 1 773,57 1104 19 30 1 685,03 1104 19 50 1 912,67 1104 19 99 11-1 7285 1 685,03 11-1 7286 1 685,03 1104 21 10 1 685,03 1104 21 30 2 312,78 1104 21 50 2 643,18 1104 21 90 1 685,03 1104 22 10 11-6 7158 1 617,63 11-6 7159 2 854,63 1104 22 30 f 2 220,27 1104 22 50 1 617,63 1104 22 90 * 1617,63 1104 23 10 1 773,57 1104 23 30 1 773,57 1104 23 90 1 773,57 1104 29 11 1 773,57 1104 29 15 1 685,03 1104 29 19 11-3 7290 1 685,03 11-3 7291 1 685,03 1104 29 31 1 773,57 1104 29 35 1 685,03 1104 29 39 11-3 7290 1 685,03 11-3 7291 1 685,03 1104 29 91 1 773,57 1104 29 95 1 685,03 1104 29 99 11-1 7285 1 685,03 11-1 7286 1 685,03 1104 30 10 1 304,10 1104 30 90 521,64 1107 10 11 - 3 095,05 1107 10 19 2 312,60 1107 1091  *-- 2940,54 1107 10 99 2 197,14 1107 20 00 2 560,58 1108 11 00 11-4 7294 2 938,56 11-4 7295 0 2938,56 1108 12 00 11-4 7294 2 625.58 No L 357/4 Official Journal of the European Communities 7 . 12. 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands FI Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  1 000 kg  1108 12 00 11-4 7295 (') 2 625,58 1108 13 00 11-5 7296 2 625,58 11-5 7297 O 2 625,58 1108 14 00 11-4 7294 2 625,58 11-4 7295 C) 2 625,58 1108 19 90 11-4 7294 2 625,58 11-4 7295 0) 2 625,58 1109 00 00 3 999,23 1702 30 91 17-9 7318 3 425,42 1702 30 99 17-9 7318 2 625,58 1702 40 90 2 625,58 1702 90 50 2 625,58 1702 90 75 3 581,91 1702 90 79 2 503,86 2106 90 55 2 625,58 2302 10 10 23-1 7622  23-1 7623 718,14 2302 10 90 1 487,58 2302 20 10 718,14 2302 20 90 1 487,58 2302 30 10 718,14 2302 30 90 1 538,87 2302 40 10 718,14 2302 40 90 1 538,87 2303 10 11 3 477,59 2309 10 11 23-2 7624  23-2 7625 208,66 2309 10 13 23-8 7541 (')  23-8 7542 O 2 295,06 23-8 7543 (2) 4 590,12 23-8 7545 O 341,35 23-8 7546 (') 682,70 23-8 7547 O  23-8 7548 (2) 3 621,55 23-8 7549 (J) 7 243,11 23-8 7550 O 208,66 23-8 7551 (2) 2 503,72 23-8 7552 (') 4 798,78 23-8 7626 (') 208,66 23-8 7627 (') 550,01 23-8 7628 (*) 891,36 23-8 7629 (*) 208,66 23-8 7630 O 3 830,21 23-8 7631 C) 7 451,77 2309 10 31 23-3 7624  7. 12 . 92 Official Journal of the European Communities No L 357/5 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pu  1 000 kg  2309 10 31 23-3 7691 660,74 2309 10 33 23-9 7541 (2)  23-9 7542 (2) 2 295,06 23-9 7543 (2) 4 590,12 23-9 7545 (2) 341,35 23-9 7546 (2) 682,70 23-9 7547 O  23-9 7548 (2) 3 621,55 23-9 7549 (2) ^ v 7 243,11 23-9 7645 (2) 660,74 23-9 7646 (2) 2 955,80 23-9 7647 (2) 5 250,86 23-9 7648 (2) 660,74 23-9 7649 (2) 1 002,09 23-9 7650 (2) 1 343,44 23-9 7651 (2) 660,74 23-9 7652 (2) 4 282,29 23-9 7653 (2) 7 903,85 2309 10 51 23-4 7624  23-4 7692 1 304,10 2309 10 53 23-10 7541 (')  23-10 7542 (2) 2 295,06 23-10 7543 O 4 590,12 23-10 7545 O 341,35 23-10 7546 (2) 682,70 23-10 7547 (2)  23-10 7548 O 3 621,55 23-10 7549 (2) ' 7 243,11 23-10 7654 (2) 1 304,10 23-10 7655 (2) 3 599,16 23-10 7656 (2) 5 894,22 23-10 7657 (2) 1 304,10 23-10 7658 (2) 1 645,45 23-10 7659 (2) 1 986,80 23-10 7660 (2) 1 304,10 23-10 7661 (2) 4 925,65 23-10 7662 (2) 8 547,21 2309 90 31 23-5 7624  23-5 7693 208,66 2309 90 33 23-11 7541 (2)  23-11 7542 (2) 2 295,06 23-11 7543 (2) 4 590,12 23-11 7545 (2) 341,35 23-11 7546 (2) 682,70 23-11 7547 (')  No L 357/6 Official Journal of the European Communities 7. 12 . 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pu  1 000 kg - 2309 90 33 23-11 7548 (2) 3 621,55 23-11 7549 (0 7 243,11 23-11 7663 O . 208,66 23-11 7664 O 2 503,72 23-11 7665 O 4 798,78 23-11 7666 O 208,66 23-11 7667 (2) 550,01 23-11 7668 (2) 891,36 23-11 7669 O 208,66 23-11 7670 O 3 830,21 23-11 7671 (2) 7 451,77 2309 90 41 23-6 7624  23-6 7694 660,74 2309 90 43 23-12 7541 0  23-12 7542 (2) 2 295,06 23-12 7543 (2) 4 590,12 23-12 7545 O 341,35 23-12 7546 (2) 682,70 23-12 7547 (2)  23-12 7548 (2) 3 621,55 23-12 7549 (2) 7 243,11 23-12 7672 (2) 660,74 23-12 7673 (2) 2 955,80 23-12 7674 (2) 5 250,86 23-12 7675 (2) 660,74 23-12 7676 (2) 1 002,09 23-12 7677 (2) 1 343,44 23-12 7678 (2) 660,74 23-12 7679 (2) 4 282,29 23-12 7680 (2) 7 903,85 2309 90 51 23-7 7624  23-7 7695 1 304,10 2309 90 53 23-13 7541 O  23-13 7542 (2) 2 295,06 23-13 7543 O 4 590,12 23-13 7545 (2) 341,35 23-13 7546 (2) 682,70 23-13 7547 (2)  23-13 7548 (2) 3 621,55 23-13 7549 (2) 7 243,11 23-13 7681 (2) 1 304,10 23-13 7682 (2) 3 599,16 23-13 7683 (2) 5 894,22 23-13 7684 O 1 304,10 23-13 7685 (2) 1 645,45 7. 12 . 92 Official Journal of the European Communities No L 357/7 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain \ l \ I DM F1 Esc . £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg - 2309 90 53 23-13 7686 (2) 1 986,80 23-13 7687 (') 1 304,10 23-13 7688 (*) 4 925,65 23-13 7689 (') 8 547,21 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (*) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . No L 357/8 Official Journal of the European Communities 7 . 12 . 92 PART 2 SECTOR PIGMEAT Monetary compensatory amounts I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain I I DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg 0103 91 10  0103 92 11  0103 92 19  0203 11 10  0203 12 11  0203 12 19  0203 19 11  0203 19 13  0203 19 15  0203 19 55 02-3 7039  02-3 7054  0203 19 59  0203 21 10  0203 22 11 '-r 0203 22 19  0203 29 1 1  0203 29 13  0203 29 15  0203 29 55 02-3 7039  02-3 7054  0203 29 59  0209 00 11  0209 00 19 '  0209 00 30  0210 1111  0210 1119  0210 1131  0210 11 39  0210 12 11  0210 12 19  0210 19 10  0210 19 20  0210 19 30  0210 19 40  0210 19 51 02-3 7039  02-3 7054  0210 19 59  0210 19 60  0210 19 70  7. 12 . 92 Official Journal of the European Communities No L 357/9 \ Positive Negative I CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain l DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  0210 19 81 02-3 7039  02-3 7054  0210 19 89  1601 00 10 0)  160100 91 16-1 7319 OO __ 16-1 7322 (')O  1601 00 99 16-1 7319 OO  16-1 7322 OO  1602 10 00  1602 20 90  1602 41 10 16-3 7327  16-3 7328  16-3 7329  1602 42 10 16-3 7327  16-3 7328  16-3 7329  1602 49 11 16-3 7327  16-3 7328  16-3 7329  1602 49 13 16-3 7327  16-3 7328  16-3 7329  1602 49 15 16-3 7327  16-3 7328  16-3 7329  1602 49 19 16-3 7327  16-3 7328  16-3 7329  1602 49 30 16-1 7319  16-1 7322  1602 49 50  1602 90 10  1602 90 51  1902 20 30  O If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations. O The monetaiy compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. No L 357/ 10 Official Journal of the European Communities 7. 12 . 92 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg live weight  0102 90 10 0) 1 596,45 0102 90 31 (') 1 596,45 0102 90 33 O 1 596,45 0102 90 35 C) 1 596,45 0102 90 37 1 596,45  100 kg net weight  0201 10 10 .3 033,25 0201 10 90 3 033,25 0201 20 21 3 033,25 0201 20 29 3 033,25 0201 20 31 2 426,60 0201 20 39 .2426,60 0201 20 51 3 639,90 0201 20 59 3 639,90 0201 20 90 2 426,60 0201 30 00 4 150,77 0202 10 00 2 698,00 0202 20 10 (2) 2 698,00 0202 20 30 02-1 7014 431,68 02-1 7018 431,68 02-1 7019 (2) 2 158,40 0202 20 50 02-1 7014 674,50 02-1 7018 674,50 02-1 7019 O 3 372,50 0202 20 90 O 2 158,40 0202 30 10 O 3 372,50 0202 30 50 OC) 3 372,50 0202 30 90 02-2 7034 674,50 02-2 7038 O 3 372,50 0206 10 95 4 150,77 0206 29 91 3 372,50 0210 20 10 2 426,60 0210 20 90 3 464,29 0210 90 41 3 464,29 0210 90 90 3 464,29 1602 50 10 16-4 7330 3 464,29 16-4 7331 2 075,38 16-4 7332 1 388,91 1602 90 61 16-4 7332 1 388,91 7. 12.92 Official Journal of the European Communities No L 357/ 11 C) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of auantities coming within an annual tariff quota of 53 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of auantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (') Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. No L 357/ 12 Official Journal of the European Communities 7. 12 . 92 PART 4 SECTOR EGGS AND POULTRYMEAT Monetary compensatory amounts | Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands ' Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain I DM Fl Esc £ Bfrs/Lfrs Dkr Ut FF Dr £ Irl Pta  100 pieces  0105 11 00 30,69 0105 19 10 89,55 0105 19 90 30,69  100 kg - 0105 91 00 133,36 0105 99 10 216,92 0105 99 20 205,65 0105 99 30 146,60 0105 99 50 214,36 0207 10 11 167,57 0207 10 15 190,52 0207 10 19 207,58 0207 10 31 209,43 0207 10 39 229,56 0207 10 51 255,23 0207 10 55 309,89 0207 10 59 344,33 0207 10 71 293,79 0207 10 79 321,25 0207 10 90 306,22 0207 21 10 190,52 0207 21 90 207,58 0207 22 10 209,43 0207 22 90 229,56 0207 23 11 309,89 0207 23 19 344,33 0207 23 51 293,79 0207 23 59 321,25 0207 23 90 306,22 0207 39 11 564,65 0207 39 13 228,33 0207 39 15 173,85 0207 39 17 120,36 0207 39 21 314,36 0207 39 23 295,31 0207 39 25 534,93 0207 39 27 120,36 0207 39 31 ' 439,80 0207 39 33 252,51 7. 12. 92 Official Journal of the European Communities No L 357/ 13 l \ Positive Negative I CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain I DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pu  100 kg  0207 39 35 173,85 0207 39 37 120,36 0207 39 41 335,08 0207 39 43 157,07 0207 39 45 282,73 0207 39 47 534,93 0207 39 51 120,36 0207 39 53 674,63 0207 39 55 564,65 0207 39 57 378,77 0207 39 61 353,38 0207 39 63 336,85 0207 39 65 173,85 0207 39 67 N 120,36 0207 39 71 481,88 0207 39 73 314,36 0207 39 75 465,82 0207 39 77 295,31 0207 39 81 441,80 0207 39 83 534,93 0207 39 85 120,36 0207 41 10 564,65 0207 41 11 . 228,33 0207 41 21 173,85 0207 41 31 120,36 0207 41 41 314,36 0207 41 51 295,31 0207 41 71 534,93 0207 41 90 120,36 0207 42 10 439,80 0207 42 11 252,51 0207 42 21 173,85 0207 42 31 120,36 0207 42 41 335,08 0207 42 51 157,07 0207 42 59 282,73 0207 42 71 534,93 0207 42 90 120,36 0207 43 11 674,63 0207 43 15 564,65 0207 43 21 378,77 0207 43 23 353,38 0207 43 25 336,85 0207 43 31 173,85 0207 43 41 120,36 No L 357/ 14 Official Journal of the European Communities 7. 12 . 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg - 0207 43 51 481,88 0207 43 53 314,36 0207 43 61 465,82 0207 43 63 295,31 0207 43 71 441,80 0207 43 81 534,93 0207 43 90 120,36 0209 00 90 267,46  100 pieces  0407 00 11 63,96 0407 00 19 21,92  100 kg  0407 00 30 193,24 0408 11 10 904,34 0408 19 11 394,20 0408 19 19 421,25 0408 91 10 873,42 0408 99 10 224,15 1602 31 11 16-2 7323 418,86 16-2 7324  1602 31 19 16-2 7323 588,42 16-2 7324  1602 39 11 563,95 1602 39 19 16-2 7323 588,42 16-2 7324  3502 10 91 784,54 3502 10 99 106,28 3502 90 51 784,54 3502 90 59 106,28 7. 12 . 92 Official Journal of the European Communities No L 357/15 PARTS SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg - 0401 04-1 7058 a+e 0402 10 11 1 810,78 0402 10 19 04-3 7059 1 180,63 04-3 7079 1 810,78 04-3 7222  0402 10 91 04-4 7089 d+f 0402 10 99 04-4 7089 d+f 0402 21 11 04-2 7744 a+c 0402 21 17 04-6 7098 1 180,63 04-6 7114 a+c 04-6 7224  0402 21 19 04-2 7744 a+c 0402 21 91 04-2 7744 a+c 0402 21 99 04-2 7744 a+c 0402 29 04-2 7744 a+c+f 0402 91 04-2 7744 a+c 0402 99 04-2 7744 a+c+f 0403 10 02 04-2 7744 a+c 0403 10 04 04-2 7744 a+c 0403 10 06 04-2 7744 a+c 0403 10 12 04-2 7744 a+c+f 0403 10 14 04-2 7744 a+c+f 0403 10 16 04-2 7744 a+c+f 0403 10 22 04-2 7744 a+c 0403 10 24 04-2 7744 a+c 0403 10 26 04-2 7744 a+c 0403 10 32 04-2 7744 v a + c+f 0403 10 34 04-2 . 7744 a+c+f 0403 10 36 04-2 7744 a+c+f 0403 90 11 04-5 7093 1 180,63 04-5 7097 1 810,78 04-5 7223  0403 90 13 04-6 7098 1 180,63 04-6 7114 a+c 04-6 7224  0403 90 19 04-2 7744 a+c 0403 90 31 04-4 7089 d+f 0403 90 33 04-2 7744 a+c+f 0403 90 39 04-2 7744 a+c+f No L 357/ 16 Official Journal of the European Communities 7. 12. 92 Positive \ Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain liI l DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg - 0403 90 51 04-2 7744 a+c 0403 90 53 04-2 7744 a+c 0403 90 59 04-2 7744 a+c 0403 90 61 04-2 7744 a+c+f 0403 90 63 04-2 7744 a+c+f 0403 90 69 04-2 7744 a+c+f 0404 90 11 04-2 7744 a+c 0404 90 13 04-2 7744 a+c 0404 90 19 04-2 7744 a+c 0404 90 31 04-2 7744 a+c 0404 90 33 04-2 7744 a+c 0404 90 39 04-2 7744 a+c 0404 90 51 04-2 7744 a+c+f 0404 90 53 04-2 7744 a+c+f 0404 90 59 04-2 7744 a+c+f 0404 90 91 04-2 7744 a+c+f 0404 90 93 04-2 7744 a+c+f 0404 90 99 04-2 7744 a+c+f 0405 04-7 7118 1 043,86 04-7 7119 1 069,96 04-7 7134 1 514,80 04-7 7138 1 552,67 04-7 7139 1 646,78 04-7 7154 1 687,95 04-7 7189 2 999,61 04-7 7193 3 074,60 04-7 7197 b x coef 04-7 7199 b x coef 04-7 7218 / b x coef 04-7 7225 b 04-7 7281 b x coef 0406 10 20 04-8 7226  04-8 7227 2 251,51 04-8 7228 2 570,76 04-8 7229 1 547,91 04-8 7230 2 014,28 04-8 7231 703,60 04-8 7232 1 023,42 0406 10 80 04-8 7226  04-8 7228 2 570,76 04-8 7230 2 014,28 04-8 7232 1 023,42 0406 20 10 .   0406 20 90 04-9 7233 2 570,76 04-9 7234 3 485,79 7. 12. 92 Official Journal of the European Communities No L 357/ 17 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0406 30 10 04-10 7235  04-10 7236 924,45 04-10 7237 1 355,92 04-10 7238 1 972,96 04-10 7239 2 339,73 0406 30 31 04-10 7235  04-10 7236 924,45 04-10 7237 1 355,92 04-10 7238 1 972,96 0406 30 39 04-10 7235  04-10 7238 1 972,96 04-10 7239 2 339,73 0406 30 90 2 339,73 0406 40 00 04-11 7240  04-11 7241 2 433,42 0406 90 11 04-12 7242 2 014,28 04-12 7243  04-12 7244 2 251,51 04-12 7245 2 570,76 04-12 7246 1 547,91 04-12 7247 2 014,28 0406 90 13 04-13 7248  04-13 7250 3 008,78 0406 90 15 04-13 7248  04-13 7250 3 008,78 0406 90 17 04-13 7248  04-13 7249 2 014,28 04-13 7250 3 008,78 0406 9019  0406 90 21 04-14 7251  04-14 7252 2 757,09 0406 90 23 04-15 7254  04-15 7255 2 251,51 04-15 7256 2 570,76 04-15 7257 1 547,91 04-15 7258 2 014,28 0406 90 25 04-15 7254  04-15 7255 2 251,51 04-15 7256 2 570,76 04-15 7257 1 547,91 04-15 7258 2 014,28 0406 90 27 04-15 7254  04-15 7255 2 251,51 04-15 7256 2 570,76 04-15 7257 1 547,91 No L 357/ 18 Official Journal of the European Communities 7 . 12. 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0406 90 27 04-15 7258 2 014,28 0406 90 29 04-15 7253  04-15 7254  04-15 7255 2 251,51 04-15 7256 2 570,76 04-15 7257 1 547,91 04-15 7258 2 014,28 0406 90 31 04-15 7253  04-15 7254  04-15 7255 2 251,51 04-15 7256 2 570,76 04-15 7257 1 547,91 04-15 7258 2 014,28 0406 90 33 04-15 7253  04-15 7254  04-15 7255 2 251,51 04-15 7256 2 570,76 04-15 7257 1 547,91 04-15 7258 2 014,28 0406 90 35 04-16 7259  04-16 7274 2 251,51 04-16 7277 2 570,76 04-16 7278 1 547,91 04-16 7279 2 014,28 0406 90 37 04-16 7259  04-16 7274 2 251,51 04-16 7277 2 570,76 04-16 7278 1 547,91 04-16 7279 2 014,28 0406 90 39 04-15 7254 _ 04-15 7255 2 251,51 04-15 7256 2 570,76 04-15 7257 1 547,91 04-15 7258 2 014,28 0406 90 50 04-15 7253  04-15 7254  04-15 7255 2 251,51 04-15 7256 2 570,76 04-15 7257 1 547,91 04-15 7258 2 014,28 0406 90 61  0406 90 63  0406 90 69 3 485,79 0406 90 73 04-16 7259  04-16 7274 2 251,51 7. 12. 92 Official Journal of the European Communities No L 357/ 19 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0406 90 73 04-16 7277 2 570,76 04-16 7278 1 547,91 04-16 7279 2 014,28 0406 90 75 04-16 7259  04-16 7274 2 251,51 04-16 7277 2 570,76 04-16 7278 1 547,91 04-16 7279 2 014,28 0406 90 77 04-16 7259  04-16 7274 2 251,51 04-16 7277 2 570,76 04-16 7278 1 547,91 04-16 7279 2 014,28 0406 90 79 04-16 7259  04-16 7274 2 251,51 04-16 7277 2 570,76 04-16 7278 1 547,91 04-16 7279 2 014,28 0406 90 81 04-16 7259  04-16 7274 2 251,51 04-16 7277 2 570,76 04-16 7278 . 1 547,91 04-16 7279 2 014,28 0406 90 85 04-16 7259  04-16 7274 2 251,51 04-16 7277 2 570,76 04-16 7278 1 547,91 04-16 7279 2 014,28 0406 90 89 04-15 7253  04-15 7254  04-15 7255 2 251,51 04-15 7256 , 2 570,76 04-15 7257 1 547,91 04-15 7258 2 014,28 0406 90 93 04-8 7226  04-8 7231 703,60 04-8 7232 1 023,42 0406 90 99 04-8 7226  04-8 7228 2 570,76 04-8 7230 2 014,28 04-8 7232 1 023,42 2309 10 15 23-14 7553 229,51 23-14 7554 459,01 23-14 7555 688,52 23-14 7556 860,65 No L 357/20 Official Journal of the European Communities 7 . 12. 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg - 2309 10 15 23-14 7557 963,92 23-14 7558 1 032,78 23-14 7559 34,14 23-14 7569 68,27 23-14 7573 , 102,41 23-14 7574 128,01 23-14 7577 143,37 23-14 7578 153,61 23-14 7579 362,16 23-14 7580 724,31 23-14 7581 1 086,47 23-14 7582 1 358,08 23-14 7583 1 521,05 23-14 7584 1 629,70 23-14 7885  2309 10 19 23-14 7553 229,51 23-14 7554 459,01 23-14 7555 688,52 23-14 7556 860,65 23-14 7557 963,92 23-14 7558 1 032,78 23-14 7559 34,14 23-14 7569 68,27 23-14 7573 102,41 23-14 7574 128,01 23-14 7577 143,37 23-14 7578 153,61 23-14 7579 362,16 23-14 7580 724,31 23-14 7581 1 086,47 23-14 7582 1 358,08 23-14 7583 1 521,05 23-14 7584 1 629,70 23-14 7885  2309 10 39 23-14 7553 229,51 23-14 7554 459,01 23-14 7555 688,52 23-14 7556 860,65 23-14 7557 963,92 23-14 7558 1 032,78 23-14 7559 34,14 23-14 7569 68,27 23-14 7573 102,41 23-14 7574 128,01 23-14 7577 143,37 \ 7. 12. 92 Official Journal of the European Communities No L 357/21 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 10 39 23-14 7578 153,61 23-14 7579 362,16 23-14 7580 724,31 23-14 7581 1 086,47 23-14 7582 1 358,08 23-14 7583 1 521,05 23-14 7584 1 629,70 23-14 7885  2309 10 59 23-14 7553 229,51 23-14 7554 459,01 23-14 7555 688,52 23-14 7556 860,65 23-14 7557 963,92 23-14 7558 1 032,78 23-14 7559 34,14 23-14 7569 68,27 23-14 7573 102,41 23-14 7574 128,01 23-14 7577 143,37 23-14 7578 153,61 23-14 7579 362,16 23-14 7580 724,31 23-14 7581 1 086,47 23-14 7582 1 358,08 23-14 7583 1 521,05 23-14 7584 1 629,70 23-14 7885  230910 70 23-14 7553 229,51 23-14 7554 459,01 23-14 7555 688,52 23-14 7556 860,65 23-14 7557 963,92 23-14 7558 r 1 032,78 23-14 7559 34,14 23-14 7569 68,27 23-14 7573 102,41 23-14 7574 128,01 23-14 7577 143,37 23-14 7578 153,61 23-14 7579 362,16 23-14 7580 724,31 23-14 7581 1 086,47 23-14 7582 1 358,08 23-14 7583 1 521,05 23-14 7584 1 629,70 No L 357/22 Official Journal of the European Communities 7. 12 . 92 CN code Tabic Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl - Spain Pta  100 kg - 2309 10 70 23-14 7885  2309 90 35 23-14 7553 229,51 23-14 7554 459,01 23-14 7555 688,52 23-14 7556 860,65 23-14 7557 963,92 23-14 7558 1 032,78 23-14 7559 34,14 23-14 7569 68,27 23-14 7573 102,41 23-14 7574 128,01 23-14 7577 143,37 23-14 7578 153,61 23-14 7579 362,16 23-14 7580 724,31 23-14 7581 1 086,47 23-14 7582 1 358,08 23-14 7583 1 521,05 23-14 7584 1 629,70 23-14 7885  2309 90 39 23-14 7553 229,51 23-14 7554 459,01 23-14 7555 688,52 23-14 7556 860,65 23-14 7557 963,92 23-14 7558 1 032,78 23-14 7559 34,14 23-14 7569 68,27 23-14 7573 102,41 23-14 7574 128,01 23-14 7577 143,37 23-14 7578 153,61 23-14 7579 362,16 23-14 7580 724,31 23-14 7581 1 086,47 23-14 7582 1 358,08 23-14 7583 1 521,05 23-14 7584 1 629,70 23-14 7885  2309 90 49 23-14 7553 229,51 23-14 7554 459,01 23-14 7555 688,52 23-14 7556 860,65 23-14 7557 963,92 23-14 7558 1 032,78 7. 12 . 92 Official Journal of the European Communities No L 357/23 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg - 2309 90 49 23-14 7559 34,14 23-14 7569 68,27 23-14 7573 102,41 23-14 7574 128,01 23-14 7577 143,37 23-14 7578 153,61 23-14 7579 362,16 23-14 7580 724,31 23-14 7581 1 086,47 23-14 7582 1 358,08 23-14 7583 1 521,05 23-14 7584 1 629,70 23-14 7885  2309 90 59 23-14 7553 229,51 23-14 7554 459,01 23-14 7555 688,52 23-14 7556 860,65 23-14 7557 963,92 23-14 7558 1 032,78 23-14 7559 34,14 23-14 7569 68,27 23-14 7573 102,41 23-14 7574 128,01 23-14 7577 143,37 23-14 7578 153,61 23-14 7579 362,16 23-14 7580 724,31 23-14 7581 1 086,47 23-14 7582 1 358,08 23-14 7583 1 521,05 23-14 7584 1 629,70 23-14 7885  2309 90 70 23-14 7553 229,51 23-14 7554 459,01 23-14 7555 688,52 23-14 7556 860,65 23-14 7557 963,92 23-14 7558 1 032,78 23-14 7559 34,14 23-14 7569 68,27 23-14 7573 102,41 23-14 7574 128,01 23-14 7577 143,37 23-14 7578 153,61 23-14 7579 362,16 No L 357/24 Official Journal of the European Communities 7.12/92 i CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Iri Spain Pta  100 kg  2309 90 70 23-14 7580 724,31 23-14 7581 1 086,47 23-14 7582 1 358,08 23-14 7583 1 521,05 23-14 7584 1 629,70 23-14 7885   % milk fat/ 100 kg product  a 33,471 b 36,718  °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or casemates/ 100 kg product  c 15,479  °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  d 18,108  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  e 1,407  °/o sucrose/100 kg product  f 7,137 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weightof these products and the lactose content of the addedwhey. / 7. 12 . 92 Official Journal of the European Communities No L 357/25 PART 6 SECTORWINE Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta 2204 21 25 22-5 7431 (*) 442,08 22-5 7432 (') 442,08 22-5 7434 ( ») 19,05 22-5 7435 (') 19,05 22-5 7437 (') 19,05 22-5 7587 (2) 442,08 22-5 7588 ( ») 19,05 2204 21 29 22-6 7438 (2) 309,72 22-6 7439 (2) 309,72 22-6 7441 (') 19,05 22-6 7442 (') 19,05 22-6 7444 ( ») 19,05 22-6 7589 (*) 309,72 22-6 7590 (') 19,05 2204 21 35 22-8 7449 (') 442,08 22-8 7451 C) 19,05 22-8 7452 (') 19,05 22-8 7454 (') 19,05 22-8 7591 O 442,08 22-8 7592 ( ») 19,05 2204 21 39 22-9 7455 (2) 309,72 22-9 7457 (') ^ 19,05 22-9 7458 (') 19,05 22-9 7469 ( «) 19,05 22-9 7593 (J) 309,72 22-9 7594 (') 19,05 2204 29 10 22-3 7426 0) 19,05 2204 29 25 22-11 7478 O 442,08 22-11 7479 O 442,08 22-11 7480 O 442,08 22-11 7481 O 442,08 22-11 7483 C) 19,05 22-11 7484 (*) 19,05 22-11 7486 (') 19,05 22-11 7595 O 442 »0g 22-11 7596 (') 19,05 2204 29 29 22-12 7487 (J) 309,72 22-12 7488 (a) 309,72 22-12 7490 (') 19,05 22-i2 7491 (') 19,05 No L 357/26 Official Journal of the European Communities 7. 12.92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain \ DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta 2204 29 29 22-12 7493 (') 19,05 22-12 7597 Q 309,72 22-12 7598 (l) 19,05 2204 29 35 22-14 7498 (') 442,08 22-14 7499 (J) 442,08 22-14 7518 (l) 19,05 22-14 7519 O 19,05 22-14 7523 (') 19,05 22-14 7599 (') 442,08 22-14 7614 O 19,05 2204 29 39 22-15 7524 (l) 309,72 22-15 7526 (') 19,05 22-15 7527 (*) 19,05 22-15 7529 (') 19,05 22-15 7618 O 309,72 22-15 7619 ( ») 19,05 (') Per % vol per hectolitre (total alcoholic strength by volume as defined in Annex II b Regulation (EEC) No 822/87). O hi . 7.12. 92 Official Journal of the European Communities No L 357/27 PART 7 SECTOR SUGAR Monetary compensatory amounts I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain I DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg - 1701 11 10 17-5 7334 (') 595,12 17-5 7335 595,12 1701 11 90 17-5 733-T (') 595,12 17-5 7335 595,12 1701 12 10 17-5 7334 (') 595,12 17-5 7335 595,12 1701 12 90 17-5 7334 (') 595,12 17-5 7335 595,12 1701 91 00 17-6 7337 (2) 713,66 1701 99 10 17-7 7340 713,66 1701 99 90 17-7 7340 713,66  100 kg of dry matter  1702 30 10 17-8 7341 638,24 1702 40 10 17-8 7341 638,24 1702 60 10 17-8 7341 638,24  °/o sucrose content and 100 kg net  1702 60 90 17-10 7345 (*) 7,137 17-10 7346 (J) 7,137 17-10 7347 ( ») 7,137  100 kg of dry matter  1702 90 30 17-8 7341 638,24  % sucrose content and 100 kg net  1702 90 60 17-11 7349 (') 7,137 17-11 7350 O 7,137 17-11 7351 (*) 7,137 1702 90 71 17-12 7353 (') 7,137 1702 90 90 17-10 7345 (J) 7,137 17-10 7346 (') 7,137 17-10 7347 O 7,137  100 kg of dry matter  2106 90 30 21-5 7419 638,24  °/o sucrose content and 100 kg net  2106 90 59 21-6 7423 (*) 7,137 21-6 7424 O 7,137 21-6 7425 0) 7,137 No L 357/28 Official Journal of the European Communities 7. 12.92 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6. 1968, p. 42). O For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. 0) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in tne case of exports. I 7.12. 92 Official Journal of the European Communities No L 357/29 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts \ I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain I \ \ I DM R Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  0403 10 51 1 629,70 0403 10 53 1 814,12 0403 10 59 2 566,13 0403 10 91  0403 10 93  0403 10 99  0403 90 71 1 629,70 0403 90 73 1 814,12 0403 90 79 2 566,13 0403 90 91  0403 90 93  0403 90 99 .  1517 10 10 __ 1517 90 10  1704 10 11  1704 10 19 '   1704 10 91 474,65 1704 10 99 474,65 1704 90 51 17-1 » 1704 90 55 17-4 * 1704 90 61 17-4 » 1704 90 65 17-4 » 1704 90 71 17-4 » 1704 90 75 17-1 » 1704 90 81 17-2 » 17-2 7632  1704 90 99 17-3 » 17-3 7632  1806 20 10 18-1 * 1806 20 30 18-1 » 1806 20 50 18-1 * 1806 20 70 18-1 * 1806 20 80 18-2 * 1806 20 95 18-2 » 1806 31 00 18-1 » 1806 32 10 18-4 * 1806 32 90 18-5 * 18-5 7832 683,97 1806 90 11 18-4 * No L 357/30 Official Journal of the European Communities 7. 12. 92 l I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain l I DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  1806 90 19 18-1 * 1806 90 31 18-1 * 1806 90 39 18-3 * 1806 90 50 18-3 * 18-3 7632  1806 90 60 18-4 * 1806 90 70 18-4 » 1806 90 90 18-2 » 1901 10 00 19-4 » 1901 90 90 19-2 * 1902 11 10  1902 1190  1902 19 11  1902 19 19  1902 19 90  1902 40 10  1903 00 00  1905 30 11 19-1 1905 3019 19-1 » 1905 30 30 19-1 * 1905 30 51 19-1 * 1905 30 59 19-1 * 1905 30 91 19-1 * 1905 30 99 19-1 * 1905 40 00 19-3  19-3 7633  19-3 7634 520,63 1905 90 40 19-1 * 1905 90 45 19-1 * 1905 90 55 19-1 * 1905 90 60 19-1 * 1905 90 90 19-1 * 2101 10 99 21-2 * 210120 90 21-2 * 2105 00 10  2105 00 91 21-3 6585  21-3 7585 545,71 2105 00 99 21-4 6586 627,78 21-4 7586 763,40 2106 10 90 21-2 » 2106 90 99 21-1 * 21-1 7001  21-1 7002  21-1 7003  21-1 7004  7. 12. 92 Official Journal of the European Communities No L 357/31 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands FI Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2106 90 99 21-1 7635  21-1 7636  21-1 7637  21-1 7642 597,33 2905 44 11  2905 44 19 578,06 2905 44 91  2905 44 99 822,14 3505 10 10  3505 10 90  3823 60 11  3823 60 19 578,06 3823 60 91  3823 60 99 822,14  7001   7002   7003   7004 597,33  7005   7006   7007   7008 486,35  7009 666,19  7010   7011   7012   7013 564,59  7015   7016   7017 520,63  7020   7021   7022 517,19  7023 645,65  7024 825,49  7025   7026   7027 586,05  7028 714,51  7029 894,35  7030   7031 529,41  7032 664,29  7033 792,75  7035  No L 357/32 Official Journal of the European Communities 7. 12 . 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg - 7036 613,91 7037 748,79 7040 684,47 7041 838,62 7042 973,50 7043 1 101,96 7044 1 281,80 7045 753,33 7046 907,48 7047 1 042,36 7048 1 170,82 7049 1 350,66 7050 831,57 7051 985,72 7052 1 120,60 7053 1 249,06 7055 916,07 7056 1 070,22 7057 1 205,10 7060 1 222,28 7061 . 1 376,43 7062 1 511,31 7063 1 639,77 7064 1 819,61 7065 1 291,14 7066 1 445,29 7067 1 580,17 7068 1 708,63 7069 1 888,47 7070 1 369,38 7071 1 523,53 7072 1 658,41 7073 1 786,87 7075 1 453,88 7076 1 608,03 7077 1 742,91 7080 2 379,36 7081 2 533,51 7082 2 668,39 7083 2 796,85 7084 2 976,69 7085 2 448,22 7086 2 602,37 7087 2 737,25 7088 2 865,71 7 12. 92 Official Journal of the European Communities No L 357/33 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Spain Pu  100 kg - 7090 2 526,46 7091 2 680,61 7092 2 815,49 7095 2 610,96 7096 2 765,11 7100 0)  7101 (')  7102 C)  7103 O 500,50 7104 O 680,34 7105 O  7106 C)  7107 C)  7108 C) 569,36 7109 O 749,20 7110 0)  7111 0)  7112 O 519,14 7113 C) 647,60 7115 O  7116 O 468,76 7117 C) 603,64 7120 C)  7121 O 465,32 7122 O 600,20 7123 C) 728,66 7124 0) 908,50 7125 O  7126 C) 534,18 7127 C) 669,06 7128 C) 797,52 7129 C) 977,36 7130 O  7131 O 612,42 7132 C) 747,30 7133 0) 875,76 7135 O 542,77 7136 O 696,92 7137 0) 831,80 7140 C) 767,48 7141 O 921,63 7142 O 1 056,51 7143 C) 1 184,97 7144 O 1 364,81 7145 C) 836,34 No L 357/34 Official Journal of the European Communities 7. 12 .! 92 CN code Table Additionalcode Notes Positive - Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg - 7146 O 990,49 7147 O 1 125,37 7148 (') 1 253,83 7149 C) 1 433,67 7150 O 914,58 7151 C) 1 068,73 7152 O 1 203,61 7153 C) 1 332,07 7155 C) 999&gt;08 7156 C) 1 153 »23 7157 (') 1 288,11 7160 0) 1 305,29 7161 O 1 459,44 7162 (') 1 594,32 7163 (*) 1 722,78 7164 0 1 902,62 7165 (') 1 374,15 7166 (*) 1 528,30 7167 O 1 663,18 7168 (') 1 791,64 7169 (') 1971,48 7170 ( ») 1 452,39 7171 (') 1 606,54 7172 (*) 1 741,42 7173 C) 1 869,88 7175 C) 1 536,89 7176 O 1691,04 7177 (') 1 825,92 7180 0) 2 462,37 7181 0) 2 616,52 7182 (') 2 751,40 7183 C) 2 879,86 7185 C) 2 531,23 7186 O 2 685,38 7187 (') 2 820,26 7188 C) 2 948,72 7190 C) 2 609,47 7191 0) 2 763,62 7192 O 2 898,50 7195 C) 2 693,97 7196 O 2 848,12 7200 C) 558,38 7201 C) 712,53 7202 O 847,41 7203 C) 975,87 7. 12. 92 Official Journal of the European Communities No L 357/35 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7204 C) 1 155,71 7205 O 627,24 7206 O 781,39 7207 (*) 916,27 7208 O 1 044,73 7209 C) 1 224,57 7210 (') 705,48 7211 O 859,63 7212 O 994,51 7213 (') 1 122,97 7215 C) 789,98 7216 O 944,13 7217 C) 1 079,01 7220 O 874,50 7221 C) 1 028,65 7260 O 1 323,12 7261 (l) 1 477,27 7262 0) 1 612,15 7263 O 1 740,61 7264 C) 1 920,45 7265 O 1 391,98 7266 0) 1 546,13 7267 O 1 681,01 7268 O 1 809,47 7269 O 1 989,31 7270 (') 1 470,22 7271 O 1 624,37 7272 ( ¢) 1 759,25 7273 O 1 887,71 7275 O 1 554,72 7276 (') 1 708,87 7300 0) 743,49 7301 O 897,64 7302 O 1 032,52 7303 O 1160,98 7304 O 1 340,82 7305 0) 812,35 7306 (') 966,50 7307 (') 1 101,38 7308 O 1 229,84 7309 (') 1 409,68 7310 (') 890,59 7311 ( ¢) 1 044,74 7312 O 1 179,62 7313 O 1 308,08 No L 357/36 Official Journal of the European Communities 7. 12. 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  &gt;00 kg - 7315 0) 975,09 7316 0) 1 129,24 7317 O 1 264,12 7320 O 1 059,61 7321 ( ») 1 213,76 7360 0) 1 433&gt;80 7361 C) 1 587,95 7362 (*) 1 722,83 7363 O 1851,29 7364 C) 2 031,13 7365 O 1 502&gt;66 7366 O 1 656,81 7367 (') 1 791,69 7368 (') 1 920,15 7369 (') 2 099,99 7370 0) 1 580,90 7371 ( ») 1 735,05 7372 (*) 1 869,93 7373 (') 1 998,39 7375 (') 1 665,40 7376 C) 1 819&gt;55 7378 (*) 1 749,92 7400 C) 926,74 7401 (*) 1 080'89 7402 (') 1 215,77 7403 0) 1 344,23 7404 (') 1 524,07 7405 (') 995,60 7406 (*) 1 149,75 7407 (') 1 284,63 7408 ( ») 1 413,09 7409 (') 1 592,93 7410 (') 1 073,84 7411 (') 1 227,99 7412 (') 1 362,87 7413 (') 1 491,33 7415 (') 1 158,34 7416 0) 1312,49 7417 (') 1 447,37 7420 O 1 242,86 7421 O 1 397,01 7460 0) 1 528,19 7461 C) 1 682,34 7462 (') 1 817,22 7463 (') 1 945,68 7. 12. 92 Official Journal of the European Communities No L 357/37 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 f Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Iuly lit France FF Greece Dr Ireland £ Irl Spain Pu  100 kg  7464 (') 2 125,52 7465 O 1 597,05 7466 O 1 751,20 7467 O 1 886,08 7468 C) 2 014,54 7470 0) 1 675,29 7471 O 1 829,44 7472 0) 1 964,32 7475 O 1 759,79 7476 (') 1 913,94 7500 (') 1 071,25 7501 O 1 225,40 7502 0) 1 360,28 7503 0) 1 488,74 7504 (l) 1668,58 7505 O 1 140,11 7506 0) 1 294,26 7507 O 1 429,14 7508 (l) 1 557,60 7509 O 1 737,44 7510 O 1 218,35 7511 O 1 372,50 7512 C) 1 507,38 7513 (') 1 635,84 7515 C) 1 302,85 7516 O 1 457,00 7517 O 1591,88 7520 (') 1 387,37 7521 O 1 541,52 7560 (') 1 612,74 7561 (') 1 832,07 7562 O 1 901,77 7563 (') 2 030,23 7564 (') 2 210,07 7565 (') 1 681,60 7566 (') 1 835,75 7567 O 1 970,63 7568 O 2 099,09 7570 (') 1 759,84 7571 O 1 913,99 7572 (*) 2 048,87 7575 (') 1 844,34 7576 ( ») 1 998,49 7600 (') 1 617,32 7601 0) 1 771,47 No L 357/38 Official Journal of the European Communities 7. 12 . 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands FI Portugal Esc United Kingdom f Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg - 7602 (l) 1 906,35 7603 (') 2 034,81 7604 C) 2 214,65 7605 0) 1 686,18 7606 (') 1 840,33 7607 (') 1 975,21 7608 O 2 103,67 7609 (*) 2 283,51 7610 0) 1 764,42 7611 0) 1918,57 7612 C) 2 053,45 7613 C) 2 181,91 7615 0) 1 848,92 7616 O 2 003,07 7620 (') 1 933,44 7700 (') 1 864,50 7701 C) 2 018,65 7702 O 2 153,53 7703 (') 2 281,99 7705 0) 1 933,36 7706 0) 2 087,51 7707 (') 2 222,39 7708 0) 2 350,85 7710 (') 2 011,60 7711 ( ») 2 165,75 7712 C) 2 300,63 7715 0 2 096,10 7716 (') 2 250,25 7720 0) 1 743,30 7721 C) 1 897,45 7722 (l) 2 032,33 7723 C) 2 160,79 7725 0) 1 812,16 7726 O 1 966,31 7727 0) 2 101,19 7728 O 2 229,65 7730 (') 1 890,40 7731 (l) 2 044,55 7732 0) 2 179,43 7735 0) 1 974,90 7736 C) 2 129,05 7740 0 2 241,38 7741 0) 2 395,53 7742 (') 2 530,41 7745 O 2 310,24 7. 12 . 92 Official Journal of the European Communities No L 357/39 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ . bourg Denmark Italy France Greece Ireland Spain L DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Ptt  100 kg  7746 (') 2 464,39 7747 O 2 599,27 7750 0) 2 388,48 7751 ( f) 2 542,63 7758  7759 470,27 7760 0) 2 739,47 7761 (l) 2 893,62 7762 0) 3 028,50 7765 0) 2 808,33 7766 0) 2 962,48 7768 544,28 7769 698,43 7770 0) 2 886,57 7771 (') 3 040,72 7778 1 000,59 7779 1 154,74 7780 (') 3 237,55 7781 O 3 391,70 7785 0) 3 306,41 7786 0) 3 460,56 7788 1 538,40 7789 1 692,55 7798 0)  7799 (') 553,28 7800 3 389,78 7801 3 543,93 7802 3 678,81 7*05 3 458,64 7806 3 612,79 7807 3 747,67 7808 ( ») 627,29 7809 O 781j44 7810 3 536,88 7811 3 691,03 7818 C) 1 083,60 7819 (') 1 237,75 7820 (') 3 472,79 7821 0) 3 626,94 7822 0) 3 761,82 7825 0) 3 541,65 7826 C) 3 695,80 7827 0) 3 830,68 7828 (') 1621,41 7829 (') 1 775,56 No L 357/40 Official Journal of the European Communities 7. 12. 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Portugal 1 Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg - 7830 O 3 619,89 7831 O 3 774,04 7838 O 1 639,24 7840 O  7841 (')  7842 O  7843 (l) 583,52 7844 O 763,36 7845 O  7846 0)  7847 0) 523,92 7848 (*) 652,38 7849 O 832,22 7850 (*)  7851 O 467,28 7852 O 602,16 7853 O 730,62 7855 0) '  7856 O 551,78 7857 (*) 686,66 7858 O 482,15 7859 O 636,30 7860 ( »)  7861 (l)  7862 C) 565,74 7863 (l) 694,20 7864 O 874,04 7865 O  7866 (l) 499,72 7867 O 634,60 7868 ( ») 763,06 7869 O 942,90 7870 O  7871 ( ») 577,96 7872 (') 712,84 7873 C) 841,30 7875 0) 508,31 7876 O 662,46 7877 O 797 »34 7878 ( ») 592,83 7879 (') 746,98 7900 (l)  7901 (') 541,55 7902 (') 676,43 7903 (') 804,89 7. 12 . 92 Official Journal of the European Communities No L 357/41 CN code Table Additionalcode Notes Positive Negative . Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7904 ( «) 984,73 7905 (')  7906 (') 610,41 7907 (') 745,29 7908 (') 873,75 7909 (l) 1 053,59 7910 0) 534,50 7911 O 688,65 7912 (*) 823,53 7913 0) 951,99 7915 (') 619,00 7916 0) 773,15 7917 C) 908,03 7918 (*) 703,52 7919 0) 857,67 7940 (l) 553,43 7941 (') 707,58 7942 (') 842,46 7943 (l) 970,92 7944 (') 1 150,76 7945 (') 622,29 7946 O 776,44 7947 C) 911,32 7948 0) 1 039,78 7949 (') 1 219,62 7950 O 700,53 7951 O 854,68 7952 (*) 989,56 7953 O 1 118,02 7955 (') 785,03 7956 0) 939,18 7957 (') 1 074,06 7958 (*) 869,55 7959 (') 1 023,70 7960 (') 802,47 7961 C) 956,62 7962 (') 1 091,50 7963 O 1 219,96 7964 (') 1 399,80 7965 (') 871,33 7966 (') 1 025,48 7967 (') 1 160,36 7968 (') 1 288,82 7969 (') 1 468,66 7970 0) 949,57 No L 357/42 Official Journal of the European Communities 7. 12 . 92 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain I L 1 \ DM F1 Esc' £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  7971 0) 1 103,72 7972 ( ») 1 238,60 7973 O 1 367,06 7975 (') 1 034,07 7976 C) 1 188&gt;22 7977 0) 1 323,10 7978 0) 1 118,59 7979 O 1 272,74 7980 O 1 245,21 7981 O 1 399,36 7982 0) 1 534,24 7983 O 1 662,70 7984 (') 1 842,54 7985 (l) 1 314,07 7986 O 1 468,22 7987 (') 1 603,10 7988 (') 1 731,56 7990 O 1 392,31 7991 0) 1 546,46 7992 0) 1681,34 7995 C) 1 476&gt;81 7996 0) 1 630,96 Amounts to be deducted 51xx 40,24 52xx 85,06 53xx 136,10 54xx 188,12 55xx 268,27 56xx 388,99 570x 603,61 571x 603,61 572x 845,05 573x 845,05 574x 1 086,49 5750 1 086,49 5751 1 086,49 5760 1 327,93 5761 1 327,93 5762 1 327,93 5765 1 327,93 5766 1 327,93 5770 1 327,93 5771 1 327,93 7. 12. 92 Official Journal of the European Communities No L 357/43 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg - 5780 1 569,37 5781 1 569,37 5785 1 569,37 5786 1 569,37 579x 40,24 5808 40,24 5809 40,24 5818 40,24 5819 40,24 582x 40,24 5830 40,24 5831 40,24 5838 85,06 584x 85,06 585x 85,06 586x 136,10 587x 136,10 590x 188,12 59 lx 188,12 594x 268,27 595x 268,27 596x 388,99 597x 388,99 598x 603,61 599x 603,61 Amounts to be deducted 61xx 36,66 62xx 77,50 63xx 124,00 64xx 171,39 65xx 244,42 66xx 354,41 670x 549,95 67 lx 549,95 672x 769,93 673x 769,93 674x 989,91 6750 989,91 6751 989,91 6760 1 209,89 6761 1 209,89 6762 1 209,89 6765 1 209,89 No L 357/44 Official Journal of the European Communities 7 . 12. 92 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain \ DM FI Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  6766 1 209,89 6770 1 209,89 6771 1 209,89 6780 1 429,87 6781 1 429,87 6785 1 429,87 6786 1 429,87 679x 36,66 6808 36,66 6809 36,66 6818 36,66 6819 36,66 682x 36,66 6830 36,66 6831 36,66 6838 77,50 684x 77,50 685x 77,50 686x 124,00 687x 124,00 690x 171,39 691x 171,39 694x 244,42 695x 244,42 696x 354,41 697x 354,41 698x 549,95 699x 549,95 7. 12. 92 Official Journal of the European Communities No L 357/45 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18, 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 153, 17. 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 357/46 Official Journal of the European Communities 7 . 12 . 92 ANNEX II Monetary coefficients Products . Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal - Beef and veal   . 1,060   1,050  1,031  1,071 - Milk and milk products   1,060   1,050  1,031  1,071 - Pigmeat           - Sugar   1,060   1,050  1,031  1,074 - Cereals   1,060   1,050  1,031  1,074 - Eggs and poultry and albumins   * 1,025   1,015    1,041 - Wine  1,015   1,047 - Processed products (Regulation (EEC) No 3033/80):  to be applied to charges   1,060   1,050  1,031  1,071  to be applied to refunds :  cereals   1,060   1,050  1,031  1,074  milk   1,060   1,050  1,031  1,071  sugar   1,060   1,050  1,031  1,074 - Jams and marmalades (Regulation (EEC) No 426/86) __________ - Olive oil sector          